                          Case 1:17-cv-01927-PAE Document 293 Filed 01/10/19 Page 1 of 1




THOMAS T. OSINSKI, JR

   tto@osinskilaw.com
  www.OsinskiLaw.com                                         January 9, 2019


      WASHINGTON
     535 Dock St., Ste. 108
       Tacoma WA 98402         Via ECF
      Phone (253) 383-4433     The Honorable Paul A. Engelmayer
       Fax (253) 572-2223
                               United States District Court, Southern District of New York
                               40 Foley Square, Room 2201
       CALIFORNIA              New York NY 10007
20720 Ventura Blvd., #200
 Woodland Hills CA 91364
                                         RE:    Hendrix v. Pitsicalis, et al.
      Phone (310) 765-4939
       Fax (310) 734-1552                       USDC SDNY No. 1:17-cv-1927-PAE
                                                Hearing of January 10, 2019

                 Of Counsel:
                               Dear Judge Engelmayer:
    ERIK T. KRENING
  Admitted WA, ID & CO
                               Due to the ongoing financial pressures due to Plaintiffs wrongful actions
        ADAM SOSTRIN           my client has been forced into bankruptcy. Please see attached copies of
           Admitted CA
                               the petitions. He also was unable to afford his or my travel to New York.

                               This decision was just finalized and the filings made today, so he
                               apologizes for the short notice before the scheduled hearing, as do I.

                               Respectfully submitted,




                               Thomas T. Osinski Jr., Esq.
                               Attorney for Defendants Pitsicalis, Rockin Artwork, and Purple Haze
                               Properties.

                               TTO:djk


Entertainment, Licensing &
Business Law and Litigation
